DETAILED ACTION
Pending Claims
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 05 August 2022 is acknowledged.  The traversal is on the ground(s) that: 
(a) the Office action provides no examples shown to be enabled, rather than postulate, in support of the conclusion (relating to MPEP 806.05(j)); 
(b) the Office action provides no evidence to show that the claimed product can be used as the Office action alleges and the Office action provides no examples in support of the conclusion (relating to MPEP 806.05(h));  
(c) the Office action has not supported the allegation with any evidence of the feasibility of the result (relating to MPEP 806.05(f)); and
(d) There is no burden on the Office to search all the claims.  
This is not found persuasive because:
Regarding (a), MPEP 806.05(j) states the following: “The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented.  If applicant either proves or provides convincing evidence that the example suggested by the examiner is not workable, the burden is on the examiner to suggest another viable example or withdraw the restriction requirement.”  In light of this, the example set forth in section 4 of the restriction requirement is adequate.  Furthermore, Applicant has not proved or provided convincing evidence that the suggested example is not workable.
Regarding (b), MPEP 806.05(h) states the following: “The burden is on the examiner to provide an example, but the example need not be documented.  If the applicant either proves or provides a convincing argument that the alternative use suggested by the examiner cannot be accomplished, the burden is on the examiner to support a viable alternative use or withdraw the requirement.”  In light of this, the example set forth in section 5 of the restriction requirement is adequate.  Furthermore, Applicant has not proved or provided a convincing argument that the suggested alternative use cannot be accomplished.
Regarding (c), MPEP 806.05(f) states the following: “Allegations of different processes or products need not be documented.  A product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention.  If applicant convincingly traverses the requirement, the burden shifts to the examiner to document a viable alternative process or product, or withdraw the requirement.”  In light of this, the example set forth in section 6 of the restriction requirement is adequate.  Furthermore, Applicant has not convincingly traversed the requirement. 
Regarding (d), the reasons for search and/or examination burden are set forth in section 7 of the restriction requirement.  Applicant argues that a search of all the claims would not impose a serious burden on the Office.  However, it is important to note that this statement fails to adequately challenge the reasons set forth in section 7 of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05 August 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (JP 2014-080473 A).
Regarding claims 1, 2, 4, 5, and 7, Hatanaka et al. disclose: (1) a fluorinated ether composition (Abstract; page 4, lines 9-14 of the machine translation) comprising: 
a compound (A) having a poly(oxyperfluoroalkylene) chain and b groups (where b is an integer of 1 or more) each represented by the following formula (I) (page 4, line 16 through page 9, line 26 of the machine translation; see also Synthesis Examples 1-3 on pages 20-27 of the machine translation):
-SiRnL3-n (1) 
where: L is a hydroxy group or a hydrolyzable group, R is a hydrogen atom or a monovalent hydrocarbon group, 10when b is an integer of at least 2, n is an integer of from 0 to 2, and when b is 1, n is 0 or 1, when n is 0 or 1, (3-n) L may be the same or different, when n is 2, n R may be the same or different; and 
a partial condensate (B) of the compound 5(A) (claims and page 4, lines 9-14 of the machine translation: “mixture of (A1) and (A2)”; page 9, line 28 through page 10, line 17 of the machine translation), 
(2) wherein the number average molecular 15weight of the compound (A) is from 2,000 to 10,000 (page 6, lines 16-25 of the machine translation);
(4) wherein the partial condensate (B) is a partially hydrolyzed condensate of the compound (A) wherein L is a hydrolyzable group (claims and page 4, lines 9-14 of the machine translation: “mixture of (A1) and (A2)”; page 9, line 28 through page 10, line 17 of the machine translation);
(5) wherein the compound (A) is a compound represented by the following formula (A1):
[Rf1-O-Q-Rf-]a Z1 [-SiRnL3-n]b 	(A1)
(see claim for variable details) (page 4, line 16 through page 9, line 26 of the machine translation; see also Synthesis Examples 1-3 on pages 20-27 of the machine translation); and
(7) a coating liquid characterized by comprising the composition and a liquid medium (Abstract; page 4, lines 9-14 of the machine translation).
Hatanaka et al. fail to explicitly disclose a composition: (1) characterized in that the proportion of the partial condensate (B) to the total amount of the compound (A) and the partial condensate (B) is from 4 to 40 mass%.  However, the generic mixture of Hatanaka et al. appears to embrace all relative amounts of these materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Hatanaka et al. with the instantly claimed relative amounts of (A) and (B) (the proportion of the partial condensate (B) to the total amount of the compound (A) and the partial condensate (B) is from 4 to 40 mass%) because: (a) Hatanaka et al. disclose mixtures of materials corresponding to (A) and (B); and (b) the generic mixture of Hatanaka et al. appears to embrace all relative amounts of (A) and (B).
Regarding claims 3, the teachings of Hatanaka et al. are as set forth above and incorporated herein.  Hatanaka et al. fail to explicitly disclose: (3) wherein the number average molecular weight of the partial condensate (B) is from 4,000 to 30,000.  Rather, they disclose that the partial hydrolysis condensate (A2) is an oligomer formed from (A1) (see page 9, lines 28-33 machine translation), which has a number average molecular weight ranging from 2,000 to 10,000 (see page 6, lines 16-25 of the machine translation).  The skilled artisan would have expected the oligomeric product (having a few repeat units) of a material having a Mn of 2,000-10,000 to have a Mn that embraces or overlaps the claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, the skilled artisan would have expected the partial hydrolysis condensate of Hatanaka et al. to obviously embrace embodiments having the instantly claimed number average molecular weight (4,000 to 30,000) because: (a) Hatanaka et al.  disclose that the partial hydrolysis condensate (A2) is an oligomer formed from (A1), which has a number average molecular weight ranging from 2,000 to 10,000; (b) the skilled artisan would have expected the oligomeric product (having a few repeat units) of a material having a Mn of 2,000-10,000 to have a Mn that embraces or overlaps the claimed range; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (US 2016/0137878 A1).
Regarding claims 1 and 4-7, Yamane et al. disclose: (1) a fluorinated ether composition (Abstract; paragraph 0012) comprising: 
a compound (A) having a poly(oxyperfluoroalkylene) chain and b groups (where b is an integer of 1 or more) each represented by the following formula (I) (paragraph 0066):
-SiRnL3-n (1) 
where: L is a hydroxy group or a hydrolyzable group, R is a hydrogen atom or a monovalent hydrocarbon group, 10when b is an integer of at least 2, n is an integer of from 0 to 2, and when b is 1, n is 0 or 1, when n is 0 or 1, (3-n) L may be the same or different, when n is 2, n R may be the same or different; and 
a partial condensate (B) of the compound 5(A) (Abstract; paragraphs 0012 & 0067), 
(4) wherein the partial condensate (B) is a partially hydrolyzed condensate of the compound (A) wherein L is a hydrolyzable group (Abstract; paragraphs 0012 & 0067);
(5) wherein the compound (A) is a compound represented by the following formula (A1):
[Rf1-O-Q-Rf-]a Z1 [-SiRnL3-n]b 	(A1)
(see claim for variable details) (paragraph 0066); (6) wherein b is 2 or 3 (paragraph 0066) ; and
(7) a coating liquid characterized by comprising the composition and a liquid medium (Abstract; paragraphs 0012 & 0084-0085).
Yamane et al. fail to explicitly disclose a composition: (1) characterized in that the proportion of the partial condensate (B) to the total amount of the compound (A) and the partial condensate (B) is from 4 to 40 mass%.  However, the generic mixture of Yamane et al. appears to embrace all relative amounts of these materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Yamane et al. with the instantly claimed relative amounts of (A) and (B) (the proportion of the partial condensate (B) to the total amount of the compound (A) and the partial condensate (B) is from 4 to 40 mass%) because: (a) Yamane et al. disclose mixtures of materials corresponding to (A) and (B); and (b) the generic mixture of Yamane et al. appears to embrace all relative amounts of (A) and (B).
Regarding claims 2 and 3, the teachings of Yamane et al. are as set forth above and incorporated herein.  Yamane et al. fail to explicitly disclose: (2) wherein the number average molecular 15weight of the compound (A) is from 2,000 to 10,000; and (3) wherein the number average molecular weight of the partial condensate (B) is from 4,000 to 30,000.  Rather, they disclose that both materials range from 4,000 to 100,000, preferably from 5,000 to 15,000 (see paragraph 0068).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, the skilled artisan would have expected the materials of Yamane et al. to obviously embrace embodiments having the instantly claimed number average molecular weight ranges (2,000 to 10,000 and 4,000 to 30,000) because: (a) Yamane et al. disclose that both materials range from 4,000 to 100,000, preferably from 5,000 to 15,000; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Discussion of Alleged Unexpected Results
The experimental data in Applicants’ Tables 1 & 2 address the criticality of: (1) the proportion of the partial condensate (B) to the total amount of the compound (A) and the partial condensate (B) is from 4 to 40 mass%.  
Table 1 features examples where b is 1; and Table 2 features examples where b is 3.  Tables 1 & 2 provide examples in the claimed range, an example below the claimed range, and an example above the claimed range (see MPEP 716.02(d) II).  Table 1 shows that the claimed range yields an advantageous difference between the initial water contact angle and the water contact angle after friction when b is 1 (Examples 2-6 vs. Examples 1 & 7).  Table 2 shows that the claimed range yields an advantageous difference between the initial water contact angle and the water contact angle after friction when b is 3 (Examples 9 & 10 vs. Examples 8 & 11).  This data shows friction durability and suggests that this property would extent to other b values.
The experimental data is not commensurate in scope with the claimed invention because the claimed invention includes embodiments featuring generic number average molecular weight ranges of (A) and (B) – see MPEP 716.02(d).  Paragraph 0019 of the specification (see also paragraph 0042 of the pre-publication) states that the number average molecular weight of (A), as set forth in claim 2, contributes to a balance of lubricity and friction durability.  Paragraph 0074 of the specification (see also paragraph 0184 of the pre-publication) states that the number average molecular weight of (B), as set forth in claim 3, contributes to a balance of friction durability and desired vapor pressure.  This suggests that the criticality shown in Tables 1 & 2 would not necessarily extend to embodiments featuring number average molecular weight ranges outside of the ranges set forth in claim 2 & 3.
In conclusion: an amended claim 1 featuring the Mn ranges of claims 2 and 3 would result in a proper showing of criticality regarding: (1) the proportion of the partial condensate (B) to the total amount of the compound (A) and the partial condensate (B) is from 4 to 40 mass%.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 29, 2022